Moses, C. J.
I propose, in a very brief manner, to state the reasons of my dissent from the views expressed in the opinion of the Court in this case.
The Legislature may, beyond doubt, reserve to itself the power to change, modify or repeal a charter which it grants, because its acceptance, subject to such retained right, binds the corporation. The charter of this bank was last renewed in 1853, (12 Stat., 243,) and therefore subject to the operation of the 41st Section of the Act of 1841, (11 Stat., 168,) which subjects it to “amendment, alteration or repeal by the Legislature.” I regard the Act of March, 1869, as by its terms working a repeal of the charter, to take effect on the refusal of the defendant to comply with the conditions prescribed by it, and the want of objection or opposition to the appoint*412ment of a Receiver, an admission that on the 1st day of December, 1869, it had failed to resume specie payments. The words of the Act, “ shall forfeit all corporate rights and privileges,” and “ are forbidden to transact any business as banking institutions,” operate, in my judgment, as a direct repeal.
Nor do I think the action maintainable by the husband, the plaintiff, in the character of payee of the bills of exchange sued on, which were payable to his wife, who died before action brought. There was no proof that the husband, in her life time, had done any act “to shew an election to take them to himself,” or “any expression of dissent by him to his wife’s having any interest in them.” The rule of law applicable is fully laid down in Smith’s Law of Contracts, 299—where the cases of Richards vs. Richards, 2 B. & Adolph., 447, and Gaters vs. Madley, 6 M. & W., 423, are referred to.
I cnnnot regard the provisions of the Code as in any way aiding to cure the defect. The issue was joined before its passage. The 465th Section declares “ that the provisions of this Act apply to future proceedings in actions or suits heretofore commenced and now pending, as follows: 1st. If there have been no pleading therein, to the pleadings and all subsequent proceedings. 2d. When there is an issue of law or of fact, or any question of fact to be tried, to the trial and all subsequent proceedings.” The Section cannot aid the variance.